DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On pages 6 and 7, “catch 40” should be --notch 40--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close” in claim 2 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification fails to provide a standard to determine “close to the latch.”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crissy et al (US 3,926,467).
Crissy et al disclose a device for manual emergency control of a remote system, said device comprising: - a body (10); - a manual actuator (col. 3 lines 15-23); - a system (22, 24, 28, 50, 70, 84) for transmitting a movement of the manual actuator to the remote system (see Fig 1) and; - a safety element (50)  limiting the possibilities for an operator to actuate said manual actuator (col. 3 lines 15-23); said device being characterized in that: the manual actuator comprises a keeper (92); - the safety element is a latch (50) capable of being rotated about a latch axis (unnumbered axis through the center of 52, see Fig 1) of said body (10) and comprising a notch (78) capable of interacting with the keeper (92).
Re claim 2, characterized in that the manual actuator comprises a lever (84) and a handle (70) secured to each other (see Fig 1), the keeper (92) being arranged on the lever (84) close to the latch (50).
Re claim 7, the body (10) comprises two lateral flanges (12 left, 12 right, see Fig 2) made integral with one another by a set of spacers (16).
Re claim 8, the remote system is a hook for releasing a load suspended from a sling (col. 1 lines 1-18).
Re claim 9, an aircraft and a device for manual emergency control of a remote system according to claim 1any one of the preceding claims, said device being fixed to a structure of the aircraft (col. 1 lines 1-18).
Re claim 10, the aircraft is a helicopter (col. 1 lines 1-18).
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10145408 		hook
US 20050258658 		latch
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656